Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered March 8, 1995, which, inter alia, denied plaintiff’s motion for summary judgment in lieu of a complaint and defendants’ cross motion to dismiss the action, unanimously affirmed, with costs.
We agree with the IAS Court that the instant mortgage note is non-negotiable (see, UCC 3-104 [1] [b]; Matter of P & K Marble v La Piglia, 147 AD2d 804, 804-805). Therefore, plaintiff, as assignee of the note, took it subject to every defense maintainable against the assignor, defendants’ attorney (American Exch. Natl. Bank v Woodlawn Cemetery, 194 NY 116, 121). We also agree with the IAS Court that the record raises triable factual issues including the status of the assignee plaintiff and the role of defendants’ attorneys when the loan agreement was structured.
*237We have considered plaintiff’s other contentions and find then to be without merit. Concur — Murphy, P. J., Wallach, Ross and Mazzarelli, JJ.